PER CURIAM.
Epitomized Opinion
-Action by Lumber Co. for certain materials. Evidence disclosed that the materials were billed by Lumber Co. to Kirehner, charged to him on books of the Company, that Kirehner knew that bills and delivery slips were made out in his name, that Kirchner was-told that the-material would be delivered in his name. Cuyahoga Common Pleas rendered judgment for Lumber Co. Court of APPeals' in affirming judgment held:
1. From examination of the records it is impossible for this court to say that the judgment is against the manifest weight of evidence.